Citation Nr: 1741168	
Decision Date: 09/21/17    Archive Date: 10/02/17

DOCKET NO.  13-06 181	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for major depressive disorder, currently rated as 30 percent disabling.  

2.  Entitlement to an increased initial evaluation for degenerative arthritis of the lumbar spine, currently rated as 20 percent disabling. 

3.  Entitlement to an increased initial evaluation for lower left extremity radiculopathy, currently rated as 10 percent disabling. 

4.  Entitlement to a total disability rating based on individual unemployability (TDIU).


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Nelson, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from November 1981 to November 1984.

These matters are before the Board of Veterans' Appeals (the Board) on appeal of an April 2012 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

In May 2017, the Veteran appeared and testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is associated with the Veteran's claims file.  During the hearing, the Veteran submitted additional information that was not previously considered by the RO.  Section 501 of the Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Public Law (PL) 112-154, which amends 38 U.S.C. § 7105 by adding new paragraph (e), has addressed new procedures for claims in which new evidence was received after the last supplemental statement of the case (SSOC) without a waiver of AOJ consideration.  Under that provision, if new evidence is submitted with or after a Substantive Appeal received on or after February 2, 2013, then it is subject to initial review by the Board unless the Veteran explicitly requests AOJ consideration.  As the Veteran's substantive after February 3, 2013, remand for RO consideration of this evidence is not necessary.  Further, during her April 2012 hearing, the Veteran expressly desired the case to proceed to the Board without consideration of the newly submitted evidence by the RO.   Thus, the Board may continue with consideration of the appeal.

The issues of entitlement to an increased initial evaluation for degenerative arthritis of the lumbar spine, lower left extremity radiculopathy and TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  



FINDING OF FACT

The Veteran's major depressive disorder symptoms have indicated occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, with satisfactory functioning generally and with routine behavior, self-care and normal conversation, but it has not caused occupational and social impairment with reduced reliability and productivity.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent for major depressive disorder have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.130, Diagnostic Code 9411 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duties to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2015); 38 C.F.R. § 3.159 (2016).

As an initial matter, the Board notes that VA's duty to notify was satisfied by a letters sent to the Veteran in October 2007 and December 2011.  See id.; Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate any claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159 (c)(4).

In this case, service treatment records, post-service VA outpatient records, private treatment records, Social Security Administration records and lay statements have been associated with the record and have been reviewed by both the AOJ and the Board in connection with the claims herein decided.  The Board finds that VA has satisfied its duty to obtain available Federal records with regard to the issues herein decided.  See 38 C.F.R. § 3.159 (c)(2).

The Veteran was afforded VA examinations in January 2008, January 2012 and March 2015.  The VA examiners reviewed the Veteran's claims, her electronic records, and conducted in-person interviews.  These examinations are adequate because the examiners discussed the Veteran's medical history, described her disabilities and associated symptoms in detail, and supported all conclusions with analyses based on objective testing and observations.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007). 

During the May 2017 Board hearing, the undersigned VLJ clarified the issues on appeal, identified potential evidentiary defects, and clarified the type of evidence that would support the Veteran's claims.  The actions of the VLJ supplement the VCAA and comply with any related duties owed during a hearing.  See 38 C.F.R. § 3.103.

For the foregoing reasons, the Board finds that VA has satisfied its duty to notify and its duty to assist.  See 38 U.S.C.A. §§ 5102 and 5103; 38 C.F.R. §§ 3.159 (b), 20.1102; Pelegrini, supra; Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Increased Rating Claims 

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule), found in 38 C.F.R. Part 4.  The Board attempts to determine the extent to which the Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, and the assigned rating is based, as far as practicable, upon the average impairment of earning capacity in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  38 C.F.R. §§ 4.1, 4.2; see also Francisco v. Brown, 7 Vet. App. 55 (1994).  In Hart v. Mansfield, 21 Vet. App. 505 (2007), however, the Court held that "staged ratings" are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings. 

Major Depressive Disorder
      
The Veteran's major depressive disorder is currently rated as 30 percent disabling under Diagnostic Code 9434 beginning October 29, 2009.  

Diagnostic Code 9434 provides for a 100 percent rating where the evidence shows total occupational and social impairment, due to such symptoms as: gross impairment in thought process or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name. 

A 70 percent rating is appropriate where the evidence shows occupational and social impairment, with deficiencies in most areas, such as work, school, family relations judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence) spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or work-like setting); inability to establish and maintain effective relationships.

The criteria provide for a 50 percent rating is appropriate where the evidence shows occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 30 percent rating is appropriate where the evidence shows occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, or recent events).  38 C.F.R. § 4.130, Diagnostic Code 9411 (2016).

Finally, a 10 percent rating is appropriate where the evidence shows occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or symptoms controlled by continuous medication. 

The psychiatric symptoms listed in the above rating criteria are not exclusive, but are examples of typical symptoms for the listed percentage ratings.  Mauerhan v. Principi, 16 Vet App. 436 (2002).

Prior to August 4, 2014, one factor in evaluating psychiatric disorders was the global assessment of functioning scale (GAF).  The scale was meant to represent psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM - IV)).

Under DSM-IV a GAF score between 41 and 50 indicates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  A score in between 51 and 60 indicates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or coworkers).

VA regulations were amended to remove references to the DSM-IV, and to replace them with references to the Fifth Edition of the same treatise (DSM-5).  Fed. Reg. 45,093-02, 45,094 (August 4, 2014).  DSM-5 abandoned the global assessment of functioning score as a tool for evaluating the severity of psychiatric disorders.  The Veteran filed her pending claim for an increased rating for PTSD before the effective date of the regulatory change.  Since the regulatory change implementing the DSM-5 criteria applies only to applications for benefits received by VA on or after August 4, 2014, the Board may consider the global assessment of functioning scores in the Veteran's treatment records and examination reports.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

The Veteran has submitted numerous treatment records and lay statements related to her mental health treatment and symptoms.  Included in the record are statements from her treating clinical psychologist, R.H.  In April 2003 he stated that the Veteran was treated since November 2001 for recurrent major clinical depression, complicated grief, history of sexual abuse and high levels of family stress.  In addition to the medical reports described above, the Board has reviewed the Veteran's mental health treatment notes.  

The Veteran was afforded a VA examination in January 2012.  She was diagnosed with major depressive disorder.  The examiner noted that the Veteran's symptoms were not severe enough either to interfere with occupation and social function or to require continuous medication.  

At the time of the January 2012 examination, the Veteran was employed, but was planning on resigning due to stress.  She continued to live at home with her husband and two of her daughters.  She was experiencing marital difficulties due to work related stress.  She had a few acquaintances in Texas, but had some long-term, good friends in Indiana.  

The Veteran described feeling depressed almost daily, having less interest in activities mostly due to physical problems, poor appetite, low energy and problems with concentration.  She denied feelings of worthlessness or suicidal or homicidal ideations.  Her symptoms were listed as depressed mood, anxiety and chronic sleep impairment. 

A letter from psychiatrist D.S., dated January 2012, who had been treating the Veteran since June 2011, stated that her depression was considered moderate to severe as well as chronic.  The combination of her depression and medical problems had significantly impacted her ability to perform at work.  Her symptoms included, sad, depressed mood, apathy, lack of interest in previous pleasurable activities, dull affect, low energy, isolation, lack of motivation, poor appetite, feelings of hopelessness and poor sleep. 

The Veteran was most recently afforded a VA examination in March 2015.  She was diagnosed with major depressive disorder, post-traumatic stress disorder (PTSD) and panic disorder.  Her occupational and social impairment was described as due to mild or transient symptoms which decreased work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by medication.  The indicated level of occupational and social impairment was attributed exclusively to the Veteran's major depressive disorder.  The Veteran's sole symptom was listed as depressed mood.

During her May 2017 hearing the Veteran testified that she suffers from anxiety attacks several times per week and panic attacks monthly.  The Veteran's sister, who listed her credentials by acronyms, in relevant part, as a master of science degree, master of social work degree, licensed clinical social worker and licensed master social worker, submitted a statement dated April 2017.  In her letter, the sister described the Veteran as withdrawn, depressed and reclusive due to her mental health and severe physical issues. 

The Board finds that the weight of the evidence shows the Veteran is entitled to a 30 percent evaluation, but no greater, for major depressive.  Her major depressive disorder is productive of occupational and social impairment with occasional decreases in work efficiency and intermittent periods of inability to perform occupational tasks.  

The Board has considered the VA treatment records, VA examination reports, and private treatment records as well as lay statements from the Veteran regarding the impact of her major depressive disorder on her occupational and social impairment.  The Board notes that while there has been ongoing variation in the severity of the Veteran's major depressive disorder symptoms during the appeal period, the severity of the Veteran's symptomatology has not been substantially variant for any significant period of time; therefore, "staged" ratings are not warranted.  38 C.F.R. § 4.71a; Hart, 21 Vet. App. 505.  The medical evidence of record does not indicate that the Veteran's symptomatology had worsened to a level more severe than 30 percent disabling at any point during this appeal period.  See 38 C.F.R. § 4.1.

Symptoms which support the Veteran's 30 percent rating include, but are not limited to, occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, with satisfactory functioning generally and with routine behavior, self-care and normal conversation. 

However, the evidence is against a 50 percent disability rating for her major depressive disorder, as the Veteran did not suffer occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment and impaired abstract thinking.  

Although the Veteran testified during her May 2017 hearing that she last worked in 2012 and has been unable to work due to her major depressive disorder, she also reported during her March 2015 VA examination that she left work due to alleged illegal activities occurring in her workplace.  During the March 2015 VA exam the examiner determined that the Veteran was moderately anxious with generally somewhat constricted and reactive affect, but no observable responsiveness to internal stimuli, no hallucinations or delusions, no suicidal or homicidal ideation, and no observable impairment in attention, concentration or memory. 

Throughout the period on appeal, she has reported that she maintains social relationship by keeping in touch with a close friend and her mother on a weekly basis.  She has reported difficulties in her marriage, but it has also been noted that she and her husband took a vacation together in July 2013.  

Furthermore, while the January 2012 VA examination noted that the Veteran worried about family issues and her health which was sometimes accompanied by panic attacks, the attacks were described as limited symptoms panic attacks occurring when she was particularly stressed.  In addition, during the Veteran's May 2017 hearing, she personally testified that she experiences panic attacks monthly.  The evidence does not show that she has panic attacks more than one a week as contemplated by a higher evaluation.

The Board is aware that the symptoms listed under the 50 percent evaluation are essentially examples of the type and degree of symptoms for that evaluation, and that the Veteran need not demonstrate those exact symptoms to warrant a 50 percent evaluation.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  However, the Board finds that the preponderance of the evidence, including the clinical findings, shows that the Veteran's major depressive disorder symptoms more nearly approximate occupational and social impairment with occasional decreases in work efficiency and intermittent periods of inability to perform occupational tasks consistent with a 30 percent disability rating.

Extraschedular Consideration

The Board has considered whether referral for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321 (b) (1) (2016) is indicated.  Although the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. 
 § 3.321(b)(1) in the first instance, the Board is not precluded from considering whether the case should be referred to the Director of VA's Compensation Service for a rating.

The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the schedular ratings for the service-connected disability are inadequate. 

This is accomplished by comparing the level of severity and symptomatology of the service-connected disability with the established criteria.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

If the criteria reasonably describe a veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate and referral for an extraschedular rating is not required.  Thun, Id.   

Here, the rating criterion reasonably describe and assesses the Veteran's disability level and symptomatology.  The diagnostic criteria adequately describe the severity and symptomatology of the Veteran's disorder during the appeal period, as the criteria assesses the level of occupational and social impairment attributable to the Veteran's symptoms.  The rating schedule fully contemplates all symptomatology and treatment associated with the major depressive disorder 

Significantly, there is no indication or argument that the applicable criteria are otherwise inadequate to rate the disability. 

Finally, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions.  However, this is not an exceptional circumstance. 

Thus, no basis for referring the case for an extraschedular consideration is presented in this case.



ORDER

An evaluation in excess of 30 percent for major depressive disorder is denied.


REMAND

Although the Board regrets the additional delay, a remand is necessary with respect to the issues on appeal to ensure that there is a complete record upon which to decide the Veteran's claims so that she is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Lumbar Spine Disability

A recent precedential opinion from the United States Court of Appeals for Veterans Claims (Court) necessitates additional evidentiary development.  Since the Veteran was last afforded a VA examination for her lumbar spine claim in March 2015, the Court provided a precedential finding that the final sentence of 38 C.F.R. § 4.59 (2015) requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Correia v. McDonald, No. 13-3238, 2016 WL 3591858 (Vet. App. July 5, 2016).  This holding establishes additional requirements that must be met prior to finding that a VA examination is adequate.  Id.  The recent VA examination does not contain findings sufficient to rate the Veteran's lumbar spine disability in light of this recent case law.  Accordingly, a recent VA examination with a retrospective and current medical opinion is needed before the claim can be addressed on the merits.  Id.

Lower Left Extremity Radiculopathy

The Veteran's lower left extremity radiculopathy is currently rated as 10 percent disabling.  Although she has undergone radiculopathy testing in relation to her lumbar spine disability, she has not been afforded a VA examination for her lower left extremity radiculopathy.  At the hearing, she stated that she regularly experiences numbness and pain in her left leg, which causes he her to fall.  In this case, another VA examination is needed to ascertain the severity of the radiculopathy in the service-connected left lower extremity.

TDIU

The issue of TDIU must be remanded because the resolution of the other remanded claims, if they are favorable to the Veteran, could potentially influence the question of whether she is eligible for a TDIU.

Accordingly, the case is REMANDED for the following action:

1. Ask the Veteran to provide or identify any relevant updated medical treatment records and associate them with the claims file.

2.  After any additional records are associated with the claims file, the AOJ should secure the appropriate VA spine examination to ascertain the current severity and manifestations of the Veteran's service-connected lumbar spine arthritis disability.  Access to the VBMS and Virtual VA electronic claims files must be made available to the examiner for review.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examination should include a statement as the effect of the Veteran's service-connected lumbar spine arthritis disability on the Veteran's occupational functioning and daily activities.  The VA examiner should provide a complete rationale for any opinions provided.

In particular, in order to comply with the Court's recent precedential decision in Correia v. McDonald, 28 Vet. App. 158, 169-70 (2016), the VA spine examination must include range of motion testing for the lumbar spine in the following areas:

 Active motion;
 Passive motion;
 Weight-bearing; and
 Nonweight-bearing.

(The earlier VA spine examinations of record failed to conduct passive range of motion or in weight-bearing situations for the lumbar spine).

If the VA spine examiner is unable to conduct all the required testing or concludes that certain aspects of the required testing are not necessary or are not relevant for the lumbar spine, he or she should clearly explain why that is so.

3.  Schedule the Veteran for a VA lower extremity neurological examination with a qualified clinician.  The electronic claims folder must be made available and reviewed by the examiner. 

The examiner must interview the Veteran about her subjective neurological symptoms and conduct all necessary testing to ascertain the nature and severity for any neurological disturbance of the lower extremities.  All findings must be recorded in detail.  It is requested that the examiner discuss the prior medical evidence in detail and reconcile any contradictory evidence.

The examiner is advised that the Veteran is competent to report any readily observable symptoms and information given to her by treating clinicians. 

The examiner should also describe the severity of the radiculopathy in the left lower extremity, including any atrophy, motor or sensory deprivation, and the status of deep tendon reflexes.

4.  The AOJ should notify the Veteran that it is her responsibility to report for any scheduled VA examination and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2016).  In the event that the Veteran does not report for any scheduled VA examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

5.  After completing the above development, the AOJ should then review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

6.  After completing the above development, the AOJ should consider all of the evidence of record and readjudicate the increased rating issue on appeal for lumbar spine arthritis at 20 percent, lower left extremity radiculopathy at 10 percent and TDIU.  If the benefit sought is not granted, the AOJ should issue a Supplemental Statement of the Case (SSOC) and allow the Veteran and any representative an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


